Citation Nr: 0631592	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-28 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for chloracne including 
based on exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had active military service from May 1966 to May 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by 
the Department of Veterans Affairs (VA) Boston, 
Massachusetts Regional Office (RO), which denied the veteran 
entitlement to service connection for chloracne. 


FINDING OF FACT

There is no persuasive medical evidence that the veteran 
currently has, or ever has had, chloracne.


CONCLUSION OF LAW

The criteria for service connection for chloracne have not 
been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to the issues on appeal.  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
In this regard, the veteran's claims were received in 
February 2002.  Given the foregoing, the Board finds that 
the notice letter dated in July 2003 complied with the 
specific requirements of the VCAA. 

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim.  This 
includes, where applicable, notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Because of the Board's actions in 
this case, there is no prejudice to the veteran in rendering 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) 

Furthermore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding 
what further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Further, the veteran has been provided with every 
opportunity to submit evidence and argument in support of 
her claims.
  
The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Specifically, 
VA has associated with the claims folder the veteran's 
service medical records, as well as VA and private treatment 
records and copies of VA examinations provided to him since 
service.  The veteran has not identified any additional 
evidence pertinent to his claim, not already of record and 
there are no additional records to obtain.  
As all notification has been given and all relevant 
available evidence has been obtained, the Board concludes 
that any deficiency in compliance with the VCAA has not 
prejudiced the veteran and is, thus, harmless error.  See 
ATD Corp. v.  Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Bernard v.  Brown, 4 Vet. App. 384 (1993).  

Factual Background and Analysis

The veteran contends in statements on file that he has 
chloracne as a result of exposure to Agent Orange during his 
period of active duty in Vietnam.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending 
on May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f) 
(West Supp. 2002).  

Service in Vietnam includes service in the waters offshore 
or service in other locations if the conditions of service 
involve duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) 
(2006).

The regulations pertaining to Agent Orange exposure expanded 
to include all herbicides used in Vietnam, stipulate the 
diseases for which service connection may be presumed due to 
exposure to herbicide agents, including chloracne or other 
acneform disease consistent with chloracne.  38 C.F.R. 
§ 3.309(e).  Regarding chloracne, other acneform diseases, 
acute and subacute peripheral neuropathy, and porphyria 
cutanea tarda, regulations only provide presumption of 
service connection if the disease is manifested within a 
year of exposure.  38 C.F.R. § 3.307(a)(6).  If a veteran 
who served in Vietnam during the Vietnam Era develops a 
disease listed as associated with Agent Orange exposure, 
exposure to Agent Orange will be presumed. 

In addition, the Secretary of Veterans Affairs formally 
announced in the Federal Register, on June 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
specified conditions, or for "any other condition which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994).

Here the veteran's service and post service medical records 
are negative for any diagnosis of chloracne.  When examined 
by VA in December 2003, the veteran related a post service 
history of boils and a diagnosis of acne treated topically 
in about 1976. Examination of the skin revealed a comedo on 
the right malar and a few comedones and pitted scars on the 
back of the veteran's neck.  His nose was pink with visible 
small varicosities.  Acne vulgaris and rosacea were 
diagnosed.  The examiner stated that the possibility of 
chloracne has to be considered because of the description of 
malar comedones but it cannot be diagnosed at this time. 

Although the evidence shows that the veteran served in 
Vietnam during the Vietnam Era, it does not show that the 
veteran has been diagnosed with chloracne (or other acneform 
disease consistent with chloracne). Accordingly, the 
presumptive provisions of 38 C.F.R. § 3.307(a)(6) are 
inapplicable, and service connection on a presumptive basis 
due to exposure to Agent Orange is not warranted. 38 C.F.R. 
§§ 3.307, 3.309(e). 

VA and private medical evidence of record (to include the 
findings of the VA physician who examined the veteran in 
connection with the matter on appeal) reflect no findings of 
any diagnosis, symptomatology of, or treatment for 
chloracne. Further, the veteran has not alluded to any 
outstanding treatment records that could provide competent 
evidence of chloracne. 

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. § 
1110.  Hence, where there is no competent and persuasive 
evidence of the claimed disability, there can be no valid 
claim for service connection. Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). Under these circumstances, there is no predicate for 
a grant of service connection for chloracne, on any basis.

After consideration of all the evidence, the Board finds 
that the veteran does not have chloracne let alone chloracne 
related to service.  The preponderance of the evidence is 
against the claim of service connection for chloracne, 
including on the basis of herbicide exposure, and the claim 
is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. §5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chloracne including on the basis of 
exposure to Agent Orange is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


